United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Gabe Coscarella			:
Application No. 13/601,994			:		Decision on Petition
Filing Date: August 31, 2012			:				
Attorney Docket No. 3721-P239US		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed November 16, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On May 6, 2021, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

A reply to the Office action was timely filed with a payment for a three-month extension of time on Monday, November 8, 2021.  The reply includes a Notice of Appeal and a Pre-Appeal Brief Request for Review.

The Office issued a Notice of Abandonment on November 12, 2021.  The notice states the Office failed to receive a reply to the final Office action.  However, a reply was timely filed on November 8, 2021.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 3675 will be informed of the instant decision and the Pre-Appeal Brief Request for Review will be considered in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions